                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    RUBEN M. MITCHELL,                                  Case No. 18-cv-05265-JD
                                                       Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL WITH
                                                v.                                          LEAVE TO AMEND
                                   9

                                  10    T. FOSS, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                              Plaintiff, a state prisoner, has filed a pro se civil rights complaint under 42 U.S.C. § 1983.
                                  13

                                  14   The original complaint was dismissed with leave to amend and plaintiff has filed an amended

                                  15   complaint.

                                  16                                             DISCUSSION
                                  17          STANDARD OF REVIEW
                                  18
                                              Federal courts must engage in a preliminary screening of cases in which prisoners seek
                                  19
                                       redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                  20
                                       § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims
                                  21

                                  22   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  23   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  24   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th
                                  25
                                       Cir. 1990).
                                  26
                                              Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                  27
                                       claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed
                                  28
                                       factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to
                                   1

                                   2   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                   3   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above

                                   4   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations
                                   5
                                       omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its
                                   6
                                       face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”
                                   7
                                       standard of Twombly: “While legal conclusions can provide the framework of a complaint, they
                                   8
                                       must be supported by factual allegations. When there are well-pleaded factual allegations, a court
                                   9

                                  10   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                  11   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
                                  12           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by
Northern District of California
 United States District Court




                                  13
                                       the Constitution or laws of the United States was violated, and (2) the alleged deprivation was
                                  14
                                       committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).
                                  15
                                               LEGAL CLAIMS
                                  16

                                  17           Plaintiff states that he tripped in a pot-hole on the prison yard and received inadequate

                                  18   medical care for a broken foot. The Constitution does not mandate comfortable prisons, but

                                  19   neither does it permit inhumane ones. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). The
                                  20   treatment a prisoner receives in prison and the conditions under which he is confined are subject to
                                  21
                                       scrutiny under the Eighth Amendment. See Helling v. McKinney, 509 U.S. 25, 31 (1993). In its
                                  22
                                       prohibition of “cruel and unusual punishment,” the Eighth Amendment places restraints on prison
                                  23
                                       officials, who may not, for example, use excessive force against prisoners. See Hudson v.
                                  24

                                  25   McMillian, 503 U.S. 1, 6-7 (1992). The Amendment also imposes duties on these officials, who

                                  26   must provide all prisoners with the basic necessities of life such as food, clothing, shelter,

                                  27   sanitation, medical care and personal safety. See Farmer, 511 U.S. at 832. A prison official
                                  28
                                       violates the Eighth Amendment when two requirements are met: (1) the deprivation alleged must
                                                                                    2
                                       be, objectively, sufficiently serious, Farmer v. Brennan, 511 U.S. 825, 834 (1994) (citing Wilson
                                   1

                                   2   v. Seiter, 501 U.S. 294, 298 (1991)), and (2) the prison official possesses a sufficiently culpable

                                   3   state of mind, id. (citing Wilson, 501 U.S. at 297).

                                   4          Deliberate indifference to serious medical needs violates the Eighth Amendment’s
                                   5
                                       proscription against cruel and unusual punishment. Estelle v. Gamble, 429 U.S. 97, 104 (1976);
                                   6
                                       McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on other grounds, WMX
                                   7
                                       Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc). A determination of
                                   8
                                       “deliberate indifference” involves an examination of two elements: the seriousness of the
                                   9

                                  10   prisoner’s medical need and the nature of the defendant’s response to that need. Id. at 1059.

                                  11          A serious medical need exists if the failure to treat a prisoner’s condition could result in
                                  12   further significant injury or the “unnecessary and wanton infliction of pain.” Id. The existence of
Northern District of California
 United States District Court




                                  13
                                       an injury that a reasonable doctor or patient would find important and worthy of comment or
                                  14
                                       treatment, the presence of a medical condition that significantly affects an individual’s daily
                                  15
                                       activities, or the existence of chronic and substantial pain are examples of indications that a
                                  16

                                  17   prisoner has a serious need for medical treatment. Id. at 1059-60.

                                  18          A prison official is deliberately indifferent if he or she knows that a prisoner faces a

                                  19   substantial risk of serious harm and disregards that risk by failing to take reasonable steps to abate
                                  20   it. Farmer at 837. The prison official must not only “be aware of facts from which the inference
                                  21
                                       could be drawn that a substantial risk of serious harm exists,” but also “must also draw the
                                  22
                                       inference.” Id. If a prison official should have been aware of the risk, but did not actually know,
                                  23
                                       the official has not violated the Eighth Amendment, no matter how severe the risk. Gibson v.
                                  24

                                  25   County of Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002). “A difference of opinion between a

                                  26   prisoner-patient and prison medical authorities regarding treatment does not give rise to a § 1983

                                  27   claim.” Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981). In addition, “mere delay of
                                  28
                                       surgery, without more, is insufficient to state a claim of deliberate medical indifference....
                                                                                           3
                                       [Prisoner] would have no claim for deliberate medical indifference unless the denial was harmful.”
                                   1

                                   2   Shapely v. Nevada Bd. Of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985).

                                   3          Plaintiff states that on September 12, 2017, while on the prison yard he stepped into a pot-

                                   4   hole and fell breaking his foot. Plaintiff first argues that several defendants are liable for creating
                                   5
                                       an unsafe environment by being aware of the pot-hole and failing to fix it. Plaintiff has failed to
                                   6
                                       present a constitutional violation. While plaintiff may be able to demonstrate negligence, he has
                                   7
                                       not shown that the pot-hole was sufficiently serious and that defendants possessed a sufficiently
                                   8
                                       culpable state of mind to state an Eighth Amendment violation. This claim is dismissed with
                                   9

                                  10   prejudice.

                                  11          Plaintiff was scheduled for surgery at an outside hospital, Natividad Medical Center, on
                                  12   October 26, 2017, approximately six weeks after the injury. Plaintiff states that Dr. Kushiba, a
Northern District of California
 United States District Court




                                  13
                                       doctor at Natividad Medical Center, postponed the surgery until November 21, 2017, and then
                                  14
                                       until December 22, 2017. Plaintiff alleges that Dr. Kushiba and several unidentified defendants
                                  15
                                       were deliberately indifferent by delaying the surgery. However, plaintiff has failed to identify any
                                  16

                                  17   defendants at the prison or specifically describe how the delay violated his constitutional rights.

                                  18   The Court notes that “mere delay of surgery, without more, is insufficient to state a claim of

                                  19   deliberate medical indifference.... [Prisoner] would have no claim for deliberate medical
                                  20   indifference unless the denial was harmful.” Shapely, 766 F.2d at 407.
                                  21
                                              The complaint is dismissed with leave to amend to provide more information concerning
                                  22
                                       why the delay was harmful and how it violated his Eighth Amendment rights. In addition,
                                  23
                                       plaintiff must specifically identify the defendants at the prison and describe how they violated his
                                  24

                                  25   constitutional rights. Finally, to state a claim under 42 U.S.C. § 1983, a plaintiff must allege that

                                  26   the alleged deprivation was committed by a person acting under the color of state law. Dr.

                                  27   Kushiba appears to be a private citizen doctor employed at Natividad Medical Center. Plaintiff
                                  28
                                       must present allegations that this defendant was acting under the color of state law. Plaintiff also
                                                                                        4
                                       states that unidentified defendants took him off pain medication within two weeks of them being
                                   1

                                   2   prescribed. He must also identify these defendants and describe how their actions were

                                   3   deliberately indifferent to his serious medical needs.

                                   4                                             CONCLUSION
                                   5
                                              1.      The amended complaint is DISMISSED with leave to amend. The second
                                   6
                                       amended complaint must be filed within twenty-eight (28) days of the date this order is filed and
                                   7
                                       must include the caption and civil case number used in this order and the words SECOND
                                   8
                                       AMENDED COMPLAINT on the first page. Because an amended complaint completely replaces
                                   9

                                  10   the original complaint, plaintiff must include in it all the claims he wishes to present. See Ferdik

                                  11   v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may not incorporate material from the
                                  12   original complaint by reference. Failure to amend within the designated time will result in the
Northern District of California
 United States District Court




                                  13
                                       dismissal of this case.
                                  14
                                              2.      It is the plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  15
                                       Court informed of any change of address by filing a separate paper with the clerk headed “Notice
                                  16

                                  17   of Change of Address,” and must comply with the Court’s orders in a timely fashion. Failure to

                                  18   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                  19   Civil Procedure 41(b).
                                  20
                                              IT IS SO ORDERED.
                                  21
                                       Dated: April 16, 2019
                                  22

                                  23

                                  24                                                                  JAMES DONATO
                                                                                                      United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                          5
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        RUBEN M. MITCHELL,
                                   4                                                          Case No. 18-cv-05265-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        T. FOSS, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on April 16, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Ruben M. Mitchell ID: BB-7076
                                       CSP- Lancaster
                                  18   P.O. Box 8457
                                       Lancaster, CA 93539
                                  19

                                  20

                                  21   Dated: April 16, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          6
